MEMORANDUM **
Joe N. Chatmon, a California state prisoner, appeals pro se from the district court’s judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs stemming from a foot injury. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment for defendants because Chatmon failed to raise a genuine issue of material fact as to whether he suffered from a serious medical condition. See McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992), overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997) (en banc).
Chatmon’s motion for injunctive relief is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.